
	

113 HR 3086 : Permanent Internet Tax Freedom Act
U.S. House of Representatives
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 3086
		IN THE SENATE OF THE UNITED STATES
		July 16, 2014ReceivedAN ACT
		To permanently extend the Internet Tax Freedom Act.
	
	
		1.Short titleThis Act may be cited as the Permanent Internet Tax Freedom Act.
		2.Permanent moratorium on Internet access taxes and multiple and discriminatory taxes on electronic
			 commerce
			(a)In generalSection 1101(a) of the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by striking  during the period beginning November 1, 2003, and ending November 1, 2014.
			(b)Effective dateThe amendment made by this section shall apply to taxes imposed after the date of the enactment of
			 this Act.
			
	Passed the House of Representatives July 15, 2014.Karen L. Haas,Clerk
